UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6971



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT HENRY STEWART, JR., a/k/a Robert Abney,
a/k/a Robert Stewart, Chief, a/k/a Champ
Stewart,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge;
Charles E. Simons, Jr., Senior District Judge. (CR-96-1, CA-99-
300-1-22)


Submitted:   November 30, 2000            Decided:   December 6, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Henry Stewart, Jr., Appellant Pro Se.           Dean Arthur
Eichelberger, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Robert Henry Stewart, Jr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   United States v. Stewart, Nos. CR-

96-1; CA-99-300-1-22 (D.S.C. June 28, 2000). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2